DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elaine Lee on 07/25/2022.

The application has been amended as follows: 
1 – 4. (Canceled)
5. (Currently Amended) A method of calibrating cameras, comprising:
determining one or more intrinsic or extrinsic camera parameters for each of a plurality of left eye cameras and a plurality of right eye cameras arranged along a viewing circle or a viewing ellipse and angled tangentially with respect to the viewing circle or the viewing ellipse;
categorizing, with aid of one or more processors, left-right pairs of the plurality of left eye cameras and the plurality of right eye cameras into at least a first category, a second category [[or]] and a third category;
aligning the left-right pairs of cameras that fall into the first category, wherein the first category is a straight pair category comprising a left camera and a right camera pointing in the same direction;
aligning the left-right pairs of cameras that fall into the second category, wherein the second category is a perpendicular pair category comprising a left camera and a right camera pointing in perpendicular directions with respect to one another; and
aligning the left-right pairs of cameras that fall into the third category, wherein the third category is a consecutive pair category comprising a left camera and a right camera pointing in different directions with respect to one another, using extrinsic parameters of (i) the left-right pairs that fall into the first category and (ii) the left-right pairs that fall into the second category.

6 – 9. (Canceled)

10. (Currently Amended) The method of claim [[9]] 5, wherein the straight pairs of cameras comprise cameras facing in substantially a same direction such that one or more viewing axes of the cameras are substantially parallel to each other.

11. (Currently Amended) The method of claim [[9]] 5, wherein the perpendicular pairs of cameras comprise cameras facing in substantially perpendicular directions such that one or more viewing axes of the cameras are substantially perpendicular to each other.

12. (Previously Presented) The method of claim 11, wherein the cameras have respective fields of view that (i) encompass a same or similar area or (ii) at least partially overlap.
13. (Currently Amended) The method of claim [[9]] 5, wherein the consecutive pairs of cameras comprise cameras facing in substantially perpendicular directions such that one or more viewing axes of the cameras are substantially perpendicular to each other.

14. (Previously Presented) The method of claim 13, wherein the cameras have respective fields of view that encompass different areas. 

15. (Previously Presented) The method of claim 5, wherein aligning the left-right pairs of cameras comprises adjusting a position of one or more cameras of the plurality of left eye cameras and the plurality of right eye cameras.

16. (Previously Presented) The method of claim 15, wherein adjusting the position of the one or more cameras comprises displacing or rotating the one or more cameras.

17. (Previously Presented) The method of claim 5, wherein aligning the left-right pairs of cameras comprises adjusting an orientation of one or more cameras of the plurality of left eye cameras and the plurality of right eye cameras.

18. (Previously Presented) The method of claim 5, wherein aligning the left-right pairs of cameras comprises (i) gathering data about a disposition of one or more cameras of the plurality of left eye cameras and the plurality of right eye cameras and (ii) using the data to process or adjust one or more images captured using the one or more cameras.

19. (Previously Presented) The method of claim 18, wherein the disposition of the one or more cameras comprises a position or an orientation of the one or more cameras.

20. (Previously Presented) The method of claim 5, wherein aligning the left-right pairs of cameras comprises adjusting one or more intrinsic or extrinsic camera parameters associated with one or more cameras of the plurality of left eye cameras and the plurality of right eye cameras.

21. (Previously Presented) The method of claim 20, wherein the intrinsic camera parameters comprise at least one of shutter speed, focal length, focal depth, aperture, ISO, image sensor format, principal point, and lens distortion.

22. (Previously Presented) The method of claim 20, wherein the extrinsic camera parameters comprise at least one of camera position, camera orientation, camera heading, camera angle, camera viewing center, and camera heading relative to a reference frame or a set of reference coordinates.

23. (Previously Presented) The method of claim 5, wherein aligning the left-right pairs of cameras comprises aligning one or more cameras of the plurality of left eye cameras and the plurality of right eye cameras based on depth information.

24. (Previously Presented) The method of claim 5, wherein aligning the left-right pairs of cameras comprises aligning one or more cameras of the plurality of left eye cameras and the plurality of right eye cameras in sequence or in parallel.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “categorizing, with aid of one or more processors, left-right pairs of the plurality of left eye cameras and the plurality of right eye cameras into at least a first category, a second category and a third category; aligning the left-right pairs of cameras that fall into the first category, wherein the first category is a straight pair category comprising a left camera and a right camera pointing in the same direction; aligning the left-right pairs of cameras that fall into the second category, wherein the second category is a perpendicular pair category comprising a left camera and a right camera pointing in perpendicular directions with respect to one another; and aligning the left-right pairs of cameras that fall into the third category, wherein the third category is a consecutive pair category comprising a left camera and a right camera pointing in different directions with respect to one another, using extrinsic parameters of (i) the left-right pairs that fall into the first category and (ii) the left-right pairs that fall into the second category” with limitations taken in combination with others in the claims. 
Wilcox (US 10,499,037) discloses techniques for dynamic alignment of stereo cameras by adjusting the position of one or more cameras that make up a stereo camera, adjusting one or more image frames captured by the one or more cameras, and any combination of adjusting positions and adjusting image frames. To maintain proper alignment of the stereo camera, a management device may access calibration information for the stereo camera and receive sensing information indicating movement of the two cameras relative to each other. Based at least in part on the calibration information and the sensing information, the management device may instruct an actuator to move one of the two cameras to the proper alignment or may rectify frames captured by the two cameras to return to the proper alignment.
Rowell (US 10645366) discloses image and video processing systems for auto re-calibration of stereo camera devices using calibration profiles to generate pixel shift parameters describing how to modify the position of image pixels and or camera modules to improve rectification and projection of 3D images and video frames.
Baker (US 20080298674) discloses an imaging system for producing stereoscopic panoramic images using multiple coplanar pairs of image capture devices with overlapping fields of view held in a rigid structural frame for long term calibration maintenance.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482